Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of priority document JP2018-077624 has been received.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	As such, in Claim 9 the “means of acquiring” is interpreted as the “an image information acquisition part 31”, the “means of detecting” is interpreted as “a lesion information acquisition part 32”, and the “means of tracking” is interpreted as “lesion disappearance determination part 34”, all shown in FIG. 2 as components of information processor 20 (e.g., a computer).
	The present application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an image information acquisition part”, “a lesion information acquisition part”, “a determination part”, and “a notification part” found in Claims 1 and/or 2; “a lesion information output part” in Claims 3-4; and “an input part” in Claim 7.
	In paragraph [0024] and FIG. 2 of the present specification, “an image information acquisition part 31”, “a lesion information acquisition part 32”, “a determination part 34”, “a notification part 35”, “a lesion information output part 36” are all described as components of an information processor (e.g., a computer – see paragraph [0013] of the present specification). In paragraph [0015] of the present specification, “an input part 21” depicted in FIG. 1 is described as a keyboard, a mouse, a numeric keypad, and/or a touch panel. Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-2 and 8-9 are objected to because of the following informality: the term “the lesion”, found on line 7 of Claim 1, line 7 of Claim 2, line 6 of Claim 8, and line 6 of Claim 9, lacks antecedent basis. Appropriate correction by Applicant is required.
For purposes of examination, Examiner interprets “the lesion” as a lesion shown in an image captured by the endoscope during an examination of the luminal organ.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US PGPUB 2020/0037856 – “Watanabe).
	With regard to independent apparatus Claim 1, Watanabe discloses:
	An endoscope observation assistance apparatus (FIG. 1, endoscope system 10) for assisting observation of a luminal organ with an endoscope, the apparatus comprising: 
	an image information acquisition part (FIG. 2, image acquisition unit 54 and image processing unit 61) configured to acquire a captured image of the luminal organ captured by the endoscope and to display the captured image on a display (FIG. 2, monitor 18; paragraph [0061] “The image processing unit 61 generates a display image…using the image acquired by the image acquisition unit 54); 
	a lesion information acquisition part configured to detect a predetermined lesion based on the captured image (FIG. 18, region-of-interest detection unit 82) and to acquire lesion information regarding the lesion (paragraph [0097] “the disappearance determination unit 285 stores the information on the region of interest 124 of the display region 115 (S214). The information on the region of interest 124 of the display region 115 is, for example, features, such as the position, size and other shape of the region of interest 124”; paragraph [0070] “The region of interest is…a region including a lesion”; paragraph [0082] “the endoscope system 10 easily captures a lesion”); 
	a determination part (FIG. 18, disappearance determination unit 285) configured to track the lesion based on the captured image and the lesion information and to determine whether or not the lesion has disappeared from the captured image (paragraph [0095] “region of interest 124 determined to have disappeared from the display region 115 by the disappearance determination unit 285”); and 
	a notification part (FIG. 18, guidance information generation unit 83) configured to issue a notification of a determination result when the determination part determines that the lesion has disappeared from the captured image (paragraph [0099] “the guidance information generation unit 83…generates guidance information on the region of interest 124 that has disappeared from the display region 115. Then, the display control unit 66 superimposes the arrow 130, which indicates the direction of the region of interest 124, on the display image 114, using the guidance information, and outputs the superimposed image to the monitor 18”).

	
	With regard to independent apparatus Claim 2, Watanabe discloses:
	An endoscope observation assistance apparatus (FIG. 1, endoscope system 10)  for assisting observation of a luminal organ with an endoscope, the apparatus comprising: 
	an image information acquisition part (FIG. 2, image acquisition unit 54 and image processing unit 61) configured to acquire a captured image of the luminal organ captured by the endoscope and to display the captured image on a display (FIG. 2, monitor 18; paragraph [0061] “The image processing unit 61 generates a display image…using the image acquired by the image acquisition unit 54); 
	a lesion information acquisition part configured to detect a predetermined lesion based on the captured image (FIG. 18, region-of-interest detection unit 82) and to acquire lesion information regarding the lesion (paragraph [0097] “the disappearance determination unit 285 stores the information on the region of interest 124 of the display region 115 (S214). The information on the region of interest 124 of the display region 115 is, for example, features, such as the position, size and other shape of the region of interest 124”; paragraph [0070] “The region of interest is…a region including a lesion”; paragraph [0082] “the endoscope system 10 easily captures a lesion”); and 
	a notification part (FIG. 18, guidance information generation unit 83) configured to issue a notification of the lesion detection when a predetermined time period passes after the lesion has been detected (paragraph [0099] “In a case where the region of interest 124 detected in the display region 115 in the past is the same as the region of interest 124 detected in the non-display region 121 at a later time, the guidance information generation unit 83…generates guidance information on the region of interest 124 that has disappeared from the display region 115”; see also paragraph [0097], disclosing issuing a notification of a lesion after the lesion has been detected “The information on the region of interest 124 of the display region 115 is, for example…a time…at which the region of interest 124 is detected in the display region 115”).

	With regard to dependent apparatus Claim 3, Watanabe further discloses a lesion information output part configured to output the captured image of the lesion captured before the lesion disappearance to a predetermined output destination when the determination part determines that the lesion has disappeared from the captured image (paragraph [0095] “disappearance determination unit 285 determines the disappearance of the region of interest from the display region 115”; paragraph [0097] “the disappearance determination unit 285 stores the information on the region of interest 124”).

With regard to dependent apparatus Claim 4, Watanabe further discloses a lesion information output part configured to output the captured image of the lesion to a predetermined output destination when the predetermined time period passes after the lesion has been detected (paragraph [0097] “In a case where the region-of-interest detection unit 82 has detected the region of interest 124 in the display region 115, the disappearance determination unit 285 stores the information on the region of interest 124 of the display region 115 (S214). The information on the region of interest 124 of the display region 115 is, for example, features, such as the position, size and other shape of the region of interest 124 of the display region 115, a time (an imaging frame or the like) at which the region of interest 124 is detected in the display region 115”). 

With regard to independent method Claim 8, Watanabe discloses:
An endoscope observation assistance method (paragraph [0020] “A method of operating an endoscope system of the invention”), comprising: 
a step of acquiring a captured image of a luminal organ captured by an endoscope (paragraph [0020] “a step of acquiring an endoscope image, using an image acquisition unit”); 
a step of detecting a predetermined lesion based on the captured image and acquiring lesion information regarding the lesion (paragraph [0020] “a step of detecting a region of interest at least in a non-display region out of a display region that is a portion of the endoscope image and is to be displayed on a display unit”; paragraph [0097] “the disappearance determination unit 285 stores the information on the region of interest 124 of the display region 115 (S214). The information on the region of interest 124 of the display region 115 is, for example, features, such as the position, size and other shape of the region of interest 124”);  
a step of tracking the lesion based on the captured image and the lesion information and notifying that the lesion has been detected when the lesion has disappeared from the captured image (paragraph [0099] “the guidance information generation unit 83…generates guidance information on the region of interest 124 that has disappeared from the display region 115. Then, the display control unit 66 superimposes the arrow 130, which indicates the direction of the region of interest 124, on the display image 114, using the guidance information, and outputs the superimposed image to the monitor 18”) or/and when a predetermined time period passes after the lesion has been detected (paragraph [0097], disclosing issuing a notification of a lesion after the lesion has been detected “The information on the region of interest 124 of the display region 115 is, for example…a time…at which the region of interest 124 is detected in the display region 115”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US PGPUB 2020/0037856 – “Watanabe) in view of Shigeta (US PGPUB 2020/0237184 – “Shigeta”).

	With regard to Claim 5, Watanabe discloses the features of Claim 1, as described above.
	Watanabe does not expressly disclose wherein the notification part is configured to make the notification by outputting a predetermined alarm sound from a sound output part.  
	Shigeta teaches wherein the notification part is configured to make the notification by outputting a predetermined alarm sound from a sound output part (Shigeta, paragraph [0077] Shigeta “the “occurrence of overlooking” may be notified by…a sound”…“in a case where the target of interest disappears from the lower end portion of the sub screen 75, the notification is performed by a first sound”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the alarm sound taught by Shigeta to notify the user that a lesion has disappeared from the captured image. One skilled in the art would be motivated to make a simple substitution of Shigeta’s auditory cue (sound) for Watanabe’s visual cue (an arrow) warning the user that a lesion has disappeared from a captured image, in order to capture the attention of a user who is so focused on looking for lesions in images on a monitor that extraneous visual cues/information displayed on the monitor (Watanabe’s arrow) regarding the disappearance of a lesion from a captured image could be overlooked. 

	With regard to Claim 6, Watanabe discloses the features of Claim 1, as described above.
	Watanabe does not expressly disclose wherein the notification part is configured to make the notification by vibrating a vibrator.  
	Shigeta teaches wherein the notification part is configured to make the notification by vibrating a vibrator (Shigeta, paragraph [0077] “the “occurrence of overlooking” may be notified by…vibration (vibrating the operation part 12b of the endoscope)”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the vibration signal taught by Shigeta to notify the user that a lesion has disappeared from the captured image. One skilled in the art would be motivated to make a simple substitution of Shigeta’s tactile cue (vibration) for Watanabe’s visual cue (an arrow) warning the user that a lesion has disappeared from a captured image, in order to capture the attention of a user who is so focused on looking for lesions in images on a monitor that extraneous visual cues/information displayed on the monitor (Watanabe’s arrow) regarding the disappearance of a lesion from a captured image could be overlooked.

	With regard to Claim 7, Watanabe discloses the features of Claim 1, as described above.
	Watanabe further discloses wherein the notification part is configured to make the notification of the determination result when the determination part determines that the lesion has disappeared from the captured image  (paragraph [0095] “region of interest 124 determined to have disappeared from the display region 115 by the disappearance determination unit 285”).
	Watanabe does not expressly disclose an input part configured to receive an input of a confirmation instruction of the lesion by an operator and making the notification of the determination result when the confirmation instruction has not been input through the input part.
	Shigeta teaches an input part configured to receive an input of a confirmation instruction of the lesion by an operator and making the notification of the determination result when the confirmation instruction has not been input through the input part (Shigeta, paragraph [0063] “the user has overlooked the target of interest TG such as a case where the moving speed of the endoscope 12 is high and the target of interest TG is passed instantly so that the target of interest TG disappears from the main screen 74…in order to notify the overlooking of the target of interest TG the frame 75a of the sub screen 75 may be displayed blinking or may be displayed in a different color from the first color).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the notification of the determination result when Shigeta’s confirmation instruction does not occur. One skilled in the art would be motivated to do so in order to advise the user that a polyp/lesion/target of interest has been missed by the user (Shigeta, paragraph [0063] “in order to notify the overlooking of the target of interest”). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US PGPUB 2020/0037856 – “Watanabe) in view of Kono et al. (US PGPUB 2018/0114319 – “Kono”).
	Watanabe discloses:
acquiring a captured image of a luminal organ captured by an endoscope (Watanabe paragraph [0020] “a step of acquiring an endoscope image, using an image acquisition unit”); 
detecting a predetermined lesion based on the captured image (Watanabe paragraph [0020] “a step of detecting a region of interest at least in a non-display region out of a display region that is a portion of the endoscope image and is to be displayed on a display unit”) and acquiring lesion information regarding the lesion (Watanabe paragraph [0097] “the disappearance determination unit 285 stores the information on the region of interest 124 of the display region 115 (S214). The information on the region of interest 124 of the display region 115 is, for example, features, such as the position, size and other shape of the region of interest 124”);  
	tracking the lesion based on the captured image and the lesion information and notifying that the lesion has been detected when the lesion has disappeared from the captured image (Watanabe paragraph [0020] “generating guidance information to the region of interest present in the non-display region in a case where the region-of-interest detection unit has detected the region of interest in the non-display region, using a guidance information generation unit;”) or/and when a predetermined time period passes after the lesion has been detected (Watanabe paragraph [0097] “The information on the region of interest 124 of the display region 115 is, for example…a time…at which the region of interest 124 is detected in the display region 115”).
	However, Watanabe does not expressly disclose a non-transitory computer readable storage medium storing a program for causing a computer to function as a means of acquiring, detecting, tracking.
	Kono teaches a non-transitory computer readable storage medium storing a program for causing a computer to function as a means of acquiring, detecting, tracking (Kono, paragraph [0009] “The image processing device of the present disclosure is controlled by a computer program product including a non-transitory computer readable medium having computer program code encoded thereon that when executed by a processor of a computer causes the computer to perform the operations of…capturing the image…detecting the specific region from the detection target image”; Kono paragraph [0080] “data on the tip position and the insertion length of the endoscope can be acquired using the endoscope insertion shape observation device”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a programmed computer taught by Kono to perform the operations described by Watanabe. One skilled in the art would be motivated to do so in order to have such operations performed efficiently by a computer (see paragraph [0007] of Watanabe, “An object of the invention is to provide…a processor device…that can easily capture a lesion and can display and observe a specific range”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Branson (US Patent No. 5,740,801) teaches a system that acquires and stores still images of polyps detected by an endoscope.
	Lacey et al. (US PGPUB 2011/0032347) teaches a system that issues an alert if the operator of an endoscope misses a polyp by traversing too quickly through a patient’s internal organ.
	Staples II et al. (US PGPUB 2015/0078615) teaches a system that uses computer vision to identify and mark lesions whose images are captured by an endoscope.
	Yi et al. (US PGPUB 2018/0263568) teaches a convolutional neural network (CNN) that is trained to recognize and classify in real-time polyps whose images are captured during an endoscopic examination.
	Zur (US PGPUB 2018/0253839) teaches issuing an alarm sound when regions suspected of showing polyps are detected. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM BOICE whose telephone number is (571)272-6565. The examiner can normally be reached Monday-Friday 7:30am - 5:00pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIM BOICE
Examiner
Art Unit 3795



/JAMES EDWARD BOICE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795